DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 10/21/28 is acknowledged. Claims 1-10 remain pending. Claims 1, 5 and 7 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 (2-6, 8-10 by dependency) recite “a three-dimensional representation of a distribution of power loss density”. It is unclear what this limitation means. Power loss density of what? It is unclear from how a three-dimensional representation of a distribution of power loss density is being determined and from what it is being determined. Based on the Specification, Examiner assumes that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a target tissue temperature as well as a three-dimensional representation of a distribution of power loss density (though not explicitly claimed). The abstract idea is part of the Mathematical Concepts identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a sensor antenna, a sensor antenna measurement aperture, a skin temperature sensor, a radiometer, a processor and display.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.

When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea. 

Response to Arguments and Amendments
Regarding 112B Rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. Examiner notes that additional rejections are presented. 
Regarding 101 Rejections, Applicant argues on page 6 of the remarks filed 10/28/21, that the claims do not recite an abstract idea. Examiner respectfully disagrees. The claims explicitly recite calculating target tissue temperature using an equation, which is part of the Mathematical Concepts identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Applicant further argues that the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees. The claims are not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine.
On pages 6-7, Applicant argues that the additional elements of a sensor antenna, skin temperature sensor, radiometer, processor and display reflect an improvement of a computer’s function or tissue temperature technologies. Examiner respectfully disagrees. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(a)II
However, the claims do not recite the details of a computer that aids in the steps of calculating a target tissue temperature and/or power loss density. Referring to the specification, the determining and generating encompass a mathematical algorithm that is utilized to compute a mathematical 
Applicant further argues on page 7 that the claims as amended allow for a visualized representation of power loss density. Examiner notes that the claims do not explicitly recite determining or calculating a power loss density. Claims 1-6 only require a display that is capable of displaying a 3D representation of a power loss density distribution. Examiner notes that any generic monitor is capable of displaying 3D representations. While Applicant argues, on page 7, that such visualizations allows for “greater accuracy” and “avoidance of erroneous readings” Examiner reiterates that the claims do not recite explicitly recite determining or calculating a power loss density or generating a 3D representation of said power loss. Further, with respect to Claim 7, merely displaying a result is considered generic post solution activity and does not amount to ‘significantly more’. There is no method step recited to generate or calculate a power loss density or its 3D representation. There is also no method step recited on how the displayed results are used by a medical professional. While Applicant refers to a medical professional identifying a faulty antenna based on the power loss density visualization, those concepts are not recited in the claims. Per MPEP 2106.05(a) II, merely “Gathering and analyzing information using conventional techniques and displaying the result may not be sufficient to show an improvement to technology.”
Applicant further argues that displaying a three-dimensional representation of a distribution of power loss density is an inventive concept that is significantly more. 
Examiner notes that Applicant incorrectly applies the two-step analysis and conflates the abstract idea with the elements of the claim that are in addition to the abstract idea. “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.’ Genetic Techs. v. Merial LLC, … 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” MPEP 2106.05 I. The additional elements of a sensor antenna, skin temperature sensor, radiometer, processor and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deem et al.  US 2008/0269851 A1 – Abstract, paragraph 0090-0091 describes the power loss density profile of an antenna/tissue system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791